Title: To James Madison from Louis-Marie Turreau, 26 August 1805 (Abstract)
From: Turreau, Louis-Marie
To: Madison, James


          § From Louis-Marie Turreau. 26 August 1805, Baltimore. Has received JM’s letter of 21 Aug. [not found] and the enclosures stating that the brig Neptune and cargo, which a French or Spanish privateer called La Resource, Captain Janet, had taken, belongs to U.S. citizens.
          Transmits them all to General Ferrand, commandant at Santo Domingo, asking that justice be done to the interested parties.
          The general’s decree, a copy of which he sends JM, gives him reason to believe that complaints against the cruisers will be less frequent in future and that the parties who make claims against the violation of treaties or of the law of nations, if they themselves have not violated them, will obtain immediate justice, since no prize can any longer be judged in any place other than Santo Domingo and the privateer will be obliged to complete the formalities and give the bonds required by the laws.
          General Ferrand has sent him a declaration of three sailors from which it appears that an American vessel, armed and cleared in May from Baltimore, while under a French flag had fired at sea on two American and one Danish ship. Did not communicate it to JM because in the declaration the names of the ship, the captain, and the owner are so frenchified that it cannot serve to identify either of the men or even to reveal what ship it may be except by a forced construction of the names. However this may be, the fact appears certain. It would be desirable if neutrals, who have so much to suffer from privateers, could stop those of their subjects whom a criminal greed leads to cover, under the flag of a belligerent power, the depredations which they commit on the vessels and trade of their own country.
          Encloses his letter to General Ferrand about the Neptune [not found] because, not having a reliable occasion, fears that it may suffer the same fate as one of those which he wrote to the captains general of the colonies for the ship Two Friends of Charleston. It was found attached to a piece of wood on the eastern shore of Chesapeake Bay, where it was thrown by the winds or the tide, its weight not having been heavy enough to make it sink to the bottom.
        